Mr. Justice Wole
delivered the -opinion of the court.
The petitioner had begun a mortgage proceeding against certain debtors, had obtained a judgment and was proceeding to execute it, when the debtors filed a suit in the District ■Court of San Juan, wherein they set up a claim of homestead. *13To secure the effectiveness of their judgment the said debtors obtained from the District Court of San Juan an order prohibiting the ousting of the said debtors from the property over which the claim of homestead was pending. Thereupon this petition for a certiorari was presented.
A claim of homestead is by section 1000 of the Revised Statutes limited to $500. Therefore, we hold that the district court had no jurisdiction to entertain the suit. At no angle from which we have viewed the question is anything more than $500 involved. Angel Arroyo v. District Court Etc., ante, page 9.
Therefore, the order of attachment should be annulled and the complaint dismissed.